PER CURIAM.
In this appeal, J.H. correctly argues that the court erred by failing to comply with Florida Rule of Juvenile Procedure 8.165 (1995), which requires that the court advise a child accused of having committed a delinquent act of the right to counsel at each stage of the proceeding and ensure by a “thorough inquiry” that any waiver of that right has been freely and intelligently made. See, e.g., In the Interest of D.L.A, 667 So.2d 330 (Fla. 1st DCA 1995); In the Interest of J.M., 601 So.2d 604 (Fla. 4th DCA 1992); K.M. v. State, 448 So.2d 1124 (Fla. 2d DCA 1984); R.V.P. v. State, 395 So.2d 291 (Fla. 5th DCA 1981).
REVERSED and REMANDED.
PETERSON, C.J., and GOSHORN and ANTOON, JJ., concur.